Title: To Thomas Jefferson from Thomas Jefferson Randolph, 3 April 1826
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


My dear grandfather
Richmond
April 3 1826
Upon my arrival here I found no steps had been taken to prepose the tickets for the Lottery some difference of opinion existed as to the expediency of price proposed viz $10. I find no reason to alter and I believe none will exist: the tickets scheme &c I propose to have preposed in New York to which place I shall hurry on without stopping in Washington or Philadelphia. after every thing is arranged I shall then return to Philadelphia &c and deliver my letters & proceed to the disposition of the tickets no doubt is entertained of the immediate sale. John Randolph has written here to have $500. vested in tickets for him and Judge Marshall has requested Peyton to inform him as soon as he recieves them as he wishes to buy some. In to morrows paper, (the idea I suggested i.e. communities instead of individuals buying the tickets) will be noticed and there is strong reason to believe that it will go down. before the tickets can be preposed we shall be enabled to see more clearly what the result will be.The distress of the money market is great beyond all former example. the Banks are curtailing and universal distrust prevails heavy failures are anticipated upon the arrival of the next packets from England. the first of which have due since the first of March direct  to me to the care of Mr Coolidge Boston until further advised. if you see nothing wrong in it my wifes letters would reach me more certainly under cover from youaffectionatelyTh J Randolph